UNITED STATES DISTRICT COURT
for the
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case Number: 3:4+9-mj)-034+-DME
2226-cr-000Qn DMC.
VS.
AMENOED
KENNETH C. HENDERSON JUDGMENT IN CRIMINAL CASE

Defendant pleaded guilty or no contest, is adjudged guilty and convicted of the following offense(s):

Charge(s) Defendant Convicted of: 21 USC 844(a) Nature of Charge(s): Possess Controlled Substance
36 CFR 261.6(a) Cut/Damage Forest Product
36 CFR 261.9(a) Damage Natural Feature
36 CFR 261.10(b) Maintain Improvements
36 CFR 261.10(e) Abandon Personal Property
36 CFR 261.10(k) Occupy National Lands
36 CFR 261.11(b) Unsanitary Condition

ACCORDINGLY, YOU ARE HEREBY SENTENCED TO THE FOLLOWING:
I PROBATION fora term of five (5) years. Your conditions of probation are as follows:

Your probation is unsupervised.

You shall not commit another federal, state, or local crime.

You shall notify the court and, if represented by counsel, your counsel of any change of address and contact number; and the
following additional checked conditions:

& You shall pay the following financial obligations:

PE

 

Count 1: Fine: $975.00, aspecial assessment of $25.00, anda $30.00 processing fee :
Count 2: Fine: $210.00, aspecial assessment of $10.00, anda $30.00 processing fee ;
Count 3: Fine: $210. 00, aspecial assessment of $10.00, anda $30.00 processing fee ;
Count 4: Fine: $210. 00, aspecial assessment of $10.00, anda $30.00 processing fee ;
Count 5: Fine: $210.00, aspecial assessment of $10.00, anda $30.00 processing [ee :
Count 6: Fine: $210.00, aspecial assessment of $10.00, anda $30.00 processing fee ;
Count 7: Fine: $210.00, aspecial assessment of $10.00, anda $30.00 processing fee ;

for a total financial obligation of $2,530.00, which shall be paid in full by Mav 1. 7020,

& You are prohibited from entering federal lands in the Eastern District of California for a period of five
years including, but not limited to, lands supervised by the Bureau of Land Management, U.S. Forest
Service, U.S. Fish & Wildlife, U.S. Park Service, and the Veteran’s Administration.

IT IS FURTHER ORDERED that financial payments shall be made by CHECK or MONEY ORDER and will be subject to
late/delinquent charges imposed by the Court if not paid timely. If your conviction also involves a moving violation, an abstract

could be placed on your driving record for failure to pay. The check or money order must be made payable to:
“CLERK- U.S.D.C.” and SENT to the following address:

 

CLERK, UNITED STATES DISTRICT COURT
Eastern District of California- Sacramento

501 1 Street, Suite 4-200

Sacramento, CA 95814

 

 

 

Your check or money order must indicate your name and case number shown above to ensure your account is credited for
payment received and that no late fees or warrants/abstrz attached to your case for failure to pay

   

Dated: January 14, 2020

DENNIS M. COTA, U.S. MAGISTRATE JUDGE
